Motion insofar as it seeks in the alternative leave to appeal to the Court of Appeals is denied and the motion insofar as it seeks leave to reargue is granted in part and, upon reargument, the memorandum and order entered November 15, 2013 (111 AB3d 1380 [2013]) is amended by deleting the first two sentences of the third paragraph of the memorandum and substituting the following in place thereof: “Contrary to plaintiffs further contention, the court properly denied her motion for a directed verdict at the close of proof. Sufficient conflicting factual and expert proof was presented at trial and, ‘[according defendant ] every favorable inference from the evidence, there was indeed a rational process by which the jury could find in [his] favor’ (Wolfe v St. Clare’s Hosp. of Schenectady, 57 AD3d 1124, 1126 [2008]).”
Present — Scudder, EJ., Smith, Fahey, Sconiers and Valentino, JJ.